Citation Nr: 1531943	
Decision Date: 07/28/15    Archive Date: 08/05/15

DOCKET NO.  09-33 003	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUES

1.  Entitlement to service connection for a left ankle condition, to include as secondary to service-connected bilateral pes planus with plantar fasciitis.

2.  Entitlement to service connection for a right knee condition, to include as secondary to service-connected bilateral pes planus with plantar fasciitis. 

3.  Entitlement to service connection for a degenerative spinal condition, to include as secondary to service-connected bilateral pes planus with plantar fasciitis.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

B. Muetzel, Associate Counsel 


INTRODUCTION

The Veteran served on active duty from March 1949 to March 1952 and June 1956 to May 1958. 

The matters come before the Board of Veterans' Appeals (Board) on appeal from a January 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Oakland, California.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).

There was additional evidence added to the record after the issuance of the May 2010 supplemental statement of the case both prior to and after certification of the issues to the Board.  The Board finds that this additional evidence was neither relevant such that the issuance of a supplemental statement of the case was required as set forth in 38 C.F.R. § 19.37(a), nor pertinent such that solicitation of a waiver was necessary as set forth in 38 C.F.R. § 20.1304(c). 

This appeal was processed using VBMS (the Veterans Benefits Management System). And, in addition to the VBMS file, there is also a Virtual VA file associated with the Veteran's claim.  A review of the documents in such file reveals that certain files, including VA treatment records, are relevant to the issues on appeal.  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record.

The issue of entitlement to service connection for a degenerative back condition, to include as secondary to bilateral pes planus with plantar fasciitis, is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  There is competent and credible medical opinion evidence in favor of the claim in regard to whether the Veteran's degenerative joint disease of the left ankle is secondary to his service-connected bilateral pes planus with plantar fasciitis.

2.  There is no competent and credible evidence establishing that the Veteran currently has a right knee condition.


CONCLUSIONS OF LAW

1.  The Veteran's degenerative joint disease of the left ankle is proximately due to, or the result of, service-connected bilateral pes planus with plantar fasciitis.  38 U.S.C.A. §§ 1110, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.310 (2014).

2.  The criteria for establishing service connection for a right knee condition have not been met.  38 U.S.C.A § 1110, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.310 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2014)) redefined VA's duty to assist a claimant in the development of a claim.  VA regulations for the implantation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2014).

The notice requirements of the VCAA require VA to notify the claimant of any evidence that is necessary to substantiate the claim, as well as the evidence VA will attempt to obtain and which evidence he is responsible for providing.  38 C.F.R. § 3.159(b) (2014).  The requirements apply to all five elements of a service connection claim: veteran status, existence of a disability, a connection between a veteran's service and the disability, degree of disability, and effective date of disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  VCAA notice must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits by the agency of original jurisdiction (in this case, the RO).  Id.; see also Pelegrini v. Prinicipi, 18 Vet. App. 112 (2004).  However, the VCAA notice requirements may be satisfied if any errors in the timing or content of such notice are not prejudicial to the claimant.  See Pelegrini, 18 Vet. App. at 121. 

In this appeal, in a letter dated June 2007, the RO provided notice to the Veteran regarding what information and evidence was needed to substantiate his claims.  This letter also informed the Veteran of what information and evidence must be submitted by the appellant and what information and evidence would be obtained by VA.  The letter also provided the Veteran with general information pertaining to VA's assignment of disability ratings and effective dates, as well as the type of evidence that impacts those determinations.  The January 2008 rating decision reflects the initial adjudication of the claim after issuance of this letter.  Hence, the June 2007 letter met the VCAA's timing of notice requirement.

The record also reflects that VA has made reasonable efforts to obtain or to assist in obtaining all relevant records pertinent to the matter herein decided.  Pertinent evidence associated with the claims file consists of service treatment records, VA and private treatment records, reports of VA examinations, and statements from the Veteran and his representative.  In regard to the right knee claim, the Board finds it unnecessary to obtain a VA examination and opinion because there is no medical evidence of a current disability, and no credible lay evidence of persistent or recurrent symptoms of a right knee disability.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).

In summary, the duties imposed by the VCAA have been considered and satisfied.  Through various notices of the RO, the Veteran has been notified and made aware of the evidence needed to substantiate this claim, the avenues through which he might obtain such evidence, and the allocation of responsibilities between himself and VA in obtaining such evidence.  There is no additional notice that should be provided, nor is there any indication that there is additional existing evidence to obtain or development required to create any additional evidence to be considered in connection with the claim.  Consequently, any error in the sequence of events or content of the notice is not shown to prejudice the Veteran or to have any effect on the appeal.  Any such error is deemed harmless and does not preclude appellate consideration of the matter herein decided, at this juncture.  See Mayfield v. Nicholson, 20 Vet. App. 539, 543 (2006) (rejecting the argument that the Board lacks authority to consider harmless error).  See also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

Analysis

The Board has reviewed all the evidence in the Veteran's claims file. Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the appellant or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claims and what the evidence in the claims file shows, or fails to show, with respect to the claims.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

Service connection may be granted for a disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110.  Service connection may also be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

In order to establish service connection, a veteran must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred in or aggravated during service (i.e., the nexus requirement).  See, Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2009) (citing Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

Left ankle condition

As noted, the Veteran claims that his left ankle disability is related to his service-connected bilateral foot disabilities.  The Veteran's claim has previously been denied by the RO because there was no evidence of a current disability.  

In September 2013, the Veteran submitted a disability benefits questionnaire from Dr. A.L. that indicated the Veteran has degenerative arthritic changes in his left ankle secondary to the service-connected bilateral foot conditions.  The examination revealed that the Veteran had left ankle plantar flexion to 30 degrees, with objective evidence of painful motion at 25 degrees and left ankle plantar dorsiflexion to 15 degrees with objective evidence of painful motion at 10 degrees.  The Veteran was unable to perform repetitive use testing due to stiffness in his joints and fatigue.  The Veteran's functional limitation included less movement than normal; weakened movement; excess fatigability; incoordination; impaired ability to execute skilled movements monthly; pain on movement; swelling; deformity; atrophy of disuse; instability of station; disturbance of locomotion; and interference with sitting, standing and weight-bearing.  The examiner indicated that the Veteran had a history of shin splints and Achilles tendonitis, but no other abnormalities were noted.  The examiner also noted that the Veteran used a cane to assist with ambulation.  Finally, the examiner stated that the Veteran's ankle disability does not affect his ability to work but it does impact the basic functions of everyday living.  

The Board finds that there is competent and credible favorable medical opinion evidence in favor of the claim.  Accordingly, service connection for a left ankle degenerative joint disease secondary to service-connected bilateral pes planus with plantar fasciitis is warranted.

Right knee condition

The Veteran claims that he is entitled to service connection for a right knee condition, to include as secondary to service-connected bilateral pes planus with plantar fasciitis.

The Veteran's service treatment records indicate that he denied any knee issues upon entrance to service in June 1956.  Additionally, the service treatment records are silent for any complaints, treatment, or diagnoses for any knee problems.  On separation in April 1958, no abnormalities or issues with the Veteran's knees were noted.  On his report of medical history, the Veteran reported arthritis but denied tick or locked knee; no other abnormalities related to the knees were noted.  In the physician's summary, it was noted that the Veteran had arthralgia in his right wrist in damp weather.  In April 1958 the Veteran signed a statement indicating that there had been no change to his physical condition since his last examination.

The Veteran's VA treatment records are silent as to any complaints or treatment for any right knee conditions.  The Veteran's private treatment records were also reviewed and they were negative for any complaints or treatment for a right knee condition.  

The Veteran's representative submitted information regarding the Veteran's claim and its relation to the Veteran's service-connected bilateral pes planus with plantar fasciitis in June 2015.  This evidence indicated that there are secondary problems associated with flat feet, including a high correlation between flat feet and knee pain.  However, this evidence does not establish that the Veteran has a diagnosis related to his right knee.

Furthermore, while the Veteran is competent to describe his symptoms, it is now well established that lay persons without medical training, such as the Veteran, are not competent to opine on matters requiring medical expertise, such as the diagnosis of a right knee condition.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007) (noting general competence to testify as to symptoms but not to provide medical diagnosis).  In this regard, medical testing and expertise is required to determine the diagnosis of symptoms arising from a knee condition as well as to determine the etiology of any condition.  The Veteran has not been shown to have medical expertise to render a competent medical opinion as to the diagnosis or etiology of his claimed knee condition.  In any event, the Board concludes that the medical evidence, which reveals no findings of a right knee condition, is of greater probative value than the Veteran's lay contentions.  VA and private treatment records show the Veteran's contacts with health professionals, including professionals who evaluated orthopedic complaints, have been numerous during which time no complaints or treatment for right knee problems are shown.  From these facts, the Board reasonably infers that the Veteran has not had chronic right knee pain since service or persistent or recurrent symptoms of a right knee disability.  If the Veteran did have symptoms present since service or persistent or recurrent symptoms of a right knee disability then common sense leads to the conclusion that the medical records would document such problems the same way the Veteran's other health problems, including orthopedic complaints, are documented.  

Congress specifically limits entitlement for service-connected disease or injury to cases where such incidents have resulted in a disability.  See U.S.C.A §1110.   In the absence of proof of a present disability, there can be no valid claim.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); see also Degmetich v. Brown, 104 F.3d 1328 (1997) (38 U.S.C.A. § 1131 requires existence of present disability for VA compensation purposes); see also Wamhoff v. Brown, 8 Vet. App. 517, 521 (1996). In this case, while there is current medical evidence of record dating from 2005, none of this evidence reflects findings of a current right knee condition.   

Accordingly, in the absence of competent and credible evidence of a current right knee condition during the period of the claim, service connection is not warranted on any basis and the claim must be denied. 

In reaching the above conclusion, the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claim, that doctrine is not applicable in the instant appeal.  See 38 U.S.C.A. § 5107(b); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1990).  






ORDER

Service connection for a left ankle condition as secondary to service-connected bilateral pes planus with plantar fasciitis is granted.  

Service connection for a right knee condition, to include as secondary to service-connected bilateral pes planus with plantar fasciitis is denied.


REMAND

Although the Board sincerely regrets the additional delay, after a review of the record, further development is required prior to adjudicating the Veteran's claim for service connection for degenerative spine condition, to include as secondary to service-connected pes planus with plantar fasciitis.  It is necessary to ensure that there is a complete record upon which to decide the Veteran's claim so that he is afforded every possible consideration.  VA has a duty to make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate the claim for the benefit sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claim.  38 U.S.C.A. § 5103A(a) (West 2014); 38 C.F.R. § 3.159(c), (d) (2014).

The Veteran is currently service-connected for pes planus with plantar fasciitis.  He is seeking service connection for a degenerative spine condition on the basis that he developed this issue secondary to his service-connected foot disabilities.    

VA treatment records indicate that the Veteran has a current diagnosis of degenerative disc disease of the lumbar spine.  

In a June 2015 statement, the Veteran's representative indicated that there is a "high correlation" between flat feet and back pain, among other things."  The representative stated that a "chain-effect of poor alignment travels up the leg" which affects the joints in the leg and the back.  The Veteran's representative cited to several internet articles regarding this theory.

Given the current diagnosis of degenerative disc disease of the lumbar spine and an indication of a relationship between the Veteran's service-connected foot disabilities and his degenerative spine condition, the Board finds that the Veteran should be afforded a VA examination to determine the etiology of his degenerative spine condition.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  The Veteran should be afforded a VA examination regarding the nature and etiology of the Veteran's degenerative spine condition.  The file must be provided to and reviewed by the examiner, and a notation to the effect that this record review took place should be included in the report.  

The examiner is requested to provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that the Veteran's degenerative spine condition was caused OR aggravated (i.e., permanently worsened beyond the natural progress of the disorder) by the Veteran's service-connected bilateral foot disabilities.  If aggravation is found, the examiner should address the following medical issues:  (a) the baseline manifestations of the Veteran's degenerative spine condition found prior to aggravation; and (b) the increased manifestations of the degenerative spine condition that are proximately due to the service-connected pes planus with plantar fasciitis.  The Veteran claims that his degenerative spine condition is related to his service-connected bilateral foot disabilities because of altered mechanics of his body caused by his feet.

2.  Upon completion of the above development, the AOJ/AMC should review the claims file to ensure that all of the foregoing development has been completed.  Then, the AOJ/AMC should re-adjudicate the issue of entitlement to service connection for a degenerative spine condition.  If the benefits sought on appeal remain denied, the Veteran and his representative should be issued a supplemental statement of the case, and given an opportunity to respond before the case is returned to the Board.


The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
TANYA SMITH
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


